DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species A directed to Figure 1 in the reply filed on February 15, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner should explain how the restricted claims are patentable distinct.  This is not that there are plural species in the application which cause a burden on the Examiner.
Applicant argues “Applicants selects with traverse Species A-1 and claims 1-8, 12-14 and 19-20 to be examined. Applicant respectfully submits there is no serious burden to examine the claims of all of species. Under MPEP “[i]f the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct invention.” Regardless of any differences that may exist among the species, a complete and thorough search for the subject matter of Sub-species A-1 would require searching the art areas appropriate to the subject matter of other species. Due to the similarity of the features of claims of Sub-species A-1, a search for each of the claims of other species would be coextensive and, therefore, it is respectfully submitted that it would not be a serious burden upon the Examiner to examine all of the claims in this application. In addition, at the Examiner's disposal are powerful electronic search engines, providing the Examiner with the ability to quickly and easily search all of the claims. Considering the Examiner will most likely undertake a search for the claims encompassed by Sub-species A-1, searching for the claims of other species would be minimally burdensome on the Examiner in view of the fact that the species share similar features. Furthermore, Applicant has paid a filing fee for an examination of all the claims in this application. If the Examiner refuses to examine the claims paid for when filing this application and persists in requiring Applicant to file divisional applications for each of the species, the Examiner would essentially be forcing the Applicant to pay duplicative fees for the non-elected or withdrawn claims, inasmuch as the original filing fees for the 
Species A is directed to Fig. 1 with independent claim 1 and their dependent claims. 
Sub-species A-1 is directed to Fig. 2 with independent claim 1 and its dependent claims 2-8, 12-14 and 19. However, claims 20 is not drawn to Sub-species A-1.   
Claims 9-11, 15-18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a species, there being no allowable generic or linking claim. 
Claims 1-8, 12-14 and 19 are examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


As to claim 13: Claim 13 is a dependent claim of the independent claim 1. Claim 1 is an apparatus claim. Therefore, claim 13 does not further aims both an apparatus and the method of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). 
As to claim 14: Claim 14 is a dependent claim of a dependent claim 8, which is the dependent claim 1. Claims 1-8 are apparatus claims. Therefore, claim 14 does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (US 2019/0096327 A1, CN 107610652 A) in view of GAO (US 2019/0103055 A1, CN 107481675 A).
As to claim 1: Peng discloses a pixel driving circuit (Fig. 3, “a pixel driving circuit”), comprising 
a driving transistor, a capacitor and a light emitting device, wherein two terminals of the capacitor are respectively coupled to a first power terminal and a gate electrode of the driving transistor (Figs. 3-8, “a driving transistor DT”, “a capacitor C1” and “a light emitting device OLED”, wherein two terminals of the capacitor are respectively coupled to “a first power terminal VDD” and a gate electrode of the driving transistor DT; ¶0069-0097), 
wherein the pixel driving circuit further comprises: 

a data writing module configured to write a data signal from a data writing terminal into a first electrode of the driving transistor in a data writing phase (Fig. 8, “a data writing module T3” configured to write a data signal from “a data writing terminal Data” into a first electrode of the driving transistor DT in a data writing phase; ¶0069-0097);
a threshold compensation module comprising a compensation transistor, the compensation transistor configured to enable a second electrode and the gate electrode of the driving transistor to be electrically connected to each other in the data writing phase (Fig. 8, “a threshold compensation module T2” comprising “a compensation transistor T2”, the compensation transistor configured to enable a second electrode and the gate electrode of the driving transistor DT to be electrically connected to each other in the data writing phase; ¶0069-0097); 
a light emitting control module configured to disconnect the first power terminal from the first electrode of the driving transistor and disconnect the second electrode of the driving transistor from the light emitting device in the data writing phase and the reset phase; and to enable the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other in a light emitting phase (Fig. 8, “a light emitting control module 2” configured to 
wherein the compensation transistor is an oxide transistor (Fig. 8, the compensation transistor is an oxide transistor; ¶0102).
Peng does not expressly disclose the driving transistor is a low temperature poly-silicon transistor. However, Gao teaches a pixel driving circuit comprises a driving transistor is a low temperature poly-silicon transistor (Fig. 2C, a pixel driving circuit comprises “a driving transistor MDTFT” is a low temperature poly-silicon transistor; ¶0020). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng to substitute a low temperature poly-silicon transistor as the driving transistor as taught by Gao. The motivation would have been in order to have a display panel with a higher mobility and a more stable performance (Gao: ¶0063).
As to claim 2: Peng discloses the pixel driving circuit further comprises: a second reset module coupled to a first reset terminal, the initialization voltage terminal and a first terminal of the light emitting device, and configured to transmit the signal from the initialization voltage terminal to the first terminal of the light emitting device under control of a first level signal provided by the first reset terminal in the reset phase 
As to claim 3: Peng discloses the data writing module comprises a writing transistor; and a gate electrode of the writing transistor is coupled to a first scanning terminal, a first electrode of the writing transistor is coupled to the data writing terminal, and a second electrode of the writing transistor is coupled to the first electrode of the driving transistor (Fig. 8, “a writing transistor T3”; and a gate electrode of the writing transistor is coupled to “a first scanning terminal Scan2”, a first electrode of the writing transistor is coupled to the data writing terminal Data, and a second electrode of the writing transistor is coupled to the first electrode of the driving transistor DT).  
As to claim 12: Peng discloses the second reset module comprises: a fourth reset transistor, wherein a gate electrode of the fourth reset transistor is coupled to the first reset terminal, a first electrode of the fourth reset transistor is coupled to the initialization voltage terminal, and a second electrode of the fourth reset transistor is coupled to the first terminal of the light emitting device (Fig. 8, the second reset module comprises: “a fourth reset transistor T6”, wherein a gate electrode of the fourth reset transistor is coupled to the first reset terminal Scan1, a first electrode of the fourth reset transistor T6 is coupled to the initialization voltage terminal Vint1, and a second electrode of the fourth reset transistor T6 is coupled to the first terminal of the light emitting device oled).
As to claim 13: Peng further discloses a driving method for the pixel driving circuit according to claim 1 (Fig. 8, 10-11, a driving method for the pixel driving circuit; Abstract), comprising steps of: 
in the reset phase, transmitting, by the first reset module, a signal from the initialization voltage terminal to the gate electrode of the driving transistor, so as to control the driving transistor to be turned on (Fig. 8, in the reset phase, transmitting, by the first reset module 3, a signal from the initialization voltage terminal Vint1 to the gate electrode of the driving transistor DT, so as to control the driving transistor to be turned on); 
by the light emitting control module, disconnecting the first power terminal from the first electrode of the driving transistor and disconnecting the second electrode of the driving transistor from the light emitting device (Fig. 8, the light emitting control module 2, disconnecting the first power terminal VDD from the first electrode of the driving transistor DT and disconnecting the second electrode of the driving transistor DT from the light emitting device oled); 
in the data writing phase, writing, by the data writing module, a data signal from the data writing terminal into the first electrode of the driving transistor (Fig. 8, in the data writing phase, writing, by the data writing module 1, a data signal Data from the data writing terminal into the first electrode of the driving transistor DT); 
enabling, by the compensation transistor, the second electrode and the gate electrode of the driving transistor to be electrically connected to each other (Fig. 8, enabling, by the compensation transistor T2, the second electrode and the gate electrode of the driving transistor DT to be electrically connected to each other); 

in the light emitting phase, by the light emitting control module, enabling the first power terminal and the first electrode of the driving transistor to be electrically connected to each other and enabling the second electrode of the driving transistor and the light emitting device to be electrically connected to each other (Fig. 8, in the light emitting phase, by the light emitting control module 2, enabling the first power terminal VDD and the first electrode of the driving transistor DT to be electrically connected to each other and enabling the second electrode of the driving transistor DT and the light emitting device oled to be electrically connected to each other).
As to claim 19: Peng discloses the data writing module comprises a writing transistor; and a gate electrode of the writing transistor is coupled to a first scanning terminal, a first electrode of the writing transistor is coupled to the data writing terminal, and a second electrode of the writing transistor is coupled to the first electrode of the driving transistor (Fig. 8, the data writing module comprises “a writing transistor T3”; and a gate electrode of the writing transistor T3 is coupled to “a first scanning terminal Scan2”, a first electrode of the writing transistor T3 is coupled to the data writing terminal Data, and a second electrode of the writing transistor is coupled to the first electrode of the driving transistor DT).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (US 2019/0096327 A1, CN 107610652 A) in view of GAO (US 2019/0103055 A1, CN 107481675 A), as applied to claim 3 above, and further in view of FAN et al (US 2021/0312866 A1).
As to claim 4: Peng discloses a gate electrode of the compensation transistor is coupled to the first scanning terminal, a first electrode of the compensation transistor is coupled to the second electrode of the driving transistor, and a second electrode of the compensation transistor is coupled to the gate electrode of the driving transistor (Fig. 8, a gate electrode of the compensation transistor T2 is coupled to the first scanning terminal, a first electrode of the compensation transistor T2 is coupled to the second electrode of the driving transistor DT, and a second electrode of the compensation transistor is coupled to the gate electrode of the driving transistor DT).  
Peng and Gao do not expressly disclose the gate electrode of the compensation transistor is coupled to a second scanning terminal. However, Fan teaches a pixel driving circuit comprises a driving transistor; a data writing module including a writing transistor, wherein a gate electrode of the writing transistor is coupled to a first scanning terminal, a first electrode of the writing transistor is coupled to a data writing terminal, and a second electrode of the writing transistor is coupled to the first electrode of the driving transistor; and a compensation module including a compensation transistor, wherein a gate electrode of the compensation transistor is coupled to a second scanning terminal, a first electrode of the compensation transistor is coupled to a second electrode of the driving transistor, and a second electrode of the compensation transistor is coupled to a gate electrode of the driving transistor (Figs. 1, 6, a pixel 
As to claim 5: Peng discloses the first reset module comprises a first reset transistor; a gate electrode of the first reset transistor is coupled to a second reset terminal, a first electrode of the first reset transistor is coupled to the gate electrode of the driving transistor, and a second electrode of the first reset transistor is coupled to the initialization voltage terminal; and the first reset transistor is an oxide transistor (Fig. 
the first reset transistor is an oxide transistor (¶0102).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (US 2019/0096327 A1, CN 107610652 A) in view of GAO (US 2019/0103055 A1, CN 107481675 A) and FAN et al (US 2021/0312866 A1), hereinafter Pengs as applied to claim 5 above, and further in view of Zhao et al (US 2019/0347987 A1, CN 108648691 A).
As to claim 6: Peng discloses the light emitting control module comprises: a gating unit (Fig. 8, “a gating unit”), wherein 4the gating unit is configured to enable the first power terminal VDD and the first electrode of the driving transistor to be electrically connected to each other and enable the second electrode of the driving transistor and the light emitting device to be electrically connected to each other under control of the first level signal (Fig. 8, the gating unit is configured to enable the first power terminal VDD and the first electrode of the driving transistor DT to be electrically connected to each other and enable the second electrode of the driving transistor DT and the light emitting device OLED to be electrically connected to each other under control of the first level signal); and 
to disconnect the first power terminal from the first electrode of the driving transistor and disconnect the second electrode of the driving transistor from the light 
Pengs does not expressly disclose the light emitting control module comprises a control unit; the control unit is coupled to the second reset terminal, the second scanning terminal and the gating unit, and configured to transmit a second level signal provided by the second reset terminal to the gating unit in response to the second level signal in the reset phase; to transmit a second level signal provided by the second scanning terminal to the gating unit in response to the second level signal in the data writing phase; and to transmit a first level signal provided by the second reset terminal to the gating unit in response to the first level signal in the light emitting phase. However, Zhao teaches a pixel driving circuit comprises a light emitting control module comprises a control unit, and a gating unit, wherein the control unit is coupled to “a second reset terminal CS2”, “a second scanning terminal CS1” and the gating unit, and configured to transmit a second level signal provided by the second reset terminal to the gating unit in response to the second level signal in the reset phase; to transmit a second level signal provided by the second scanning terminal to the gating unit in response to the second level signal in the data writing phase; and to transmit a first level signal provided by the second reset terminal to the gating unit in response to the first level signal in the light emitting phase (Fig. 12, a pixel driving circuit comprises a light emitting control module comprises a control unit, and a gating unit, wherein the control unit is coupled to “a second reset terminal VGH”, “a second scanning terminal VGL” and .
  
Allowable Subject Matter
Claims 7-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693